UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4186

LASHAN DENEICE MILLER,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Richard L. Voorhees, Chief District Judge.
(CR-95-3-V)

Submitted: November 21, 1996

Decided: December 9, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Sharon D. Jumper, Charlotte, North Carolina, for Appellant. Mark T.
Calloway, United States Attorney, Kenneth M. Smith, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Lashan Deneice Miller pled guilty to conspiracy to commit credit
card fraud, in violation of 18 U.S.C. § 371 (1994). She contends that
the district court erred by allowing the Government to rescind the plea
agreement on the ground that she had materially breached the terms
of that agreement and in failing to grant her a two-level reduction for
acceptance of responsibility under United States Sentencing Commis-
sion, Guidelines Manual, § 3E1.1 (Nov. 1994). Finding no reversible
error, we affirm.

Miller was indicted in January 1995 for multiple counts of credit
card fraud. In May 1995, Miller entered into a plea agreement with
the government in which she agreed to plead guilty to conspiracy to
commit credit card fraud. Paragraph seventeen of the plea agreement
provided that "[t]he defendant understands that if he [sic] violates this
agreement, any federal, state or local law, or any order of any court,
including any condition of pre-trial, pre-sentence, or post-sentence
release, the United States may void this agreement, and that the
defendant's plea of guilty and the resulting guilty verdict will stand."

In September 1995, the Government informed Miller by letter that
it considered the plea agreement null and void on the basis of her con-
tinuing criminal activity and that it did not consider her to be entitled
to any benefits of the plea agreement. The Government then moved
to revoke Miller's bond. The Government contended that Miller con-
tinued to engage in fraudulent criminal activity and committed several
additional violations of state and federal law. In support of the Gov-
ernment's motion to revoke Miller's bond, FBI Agent Mueller sub-
mitted an affidavit to the district court reciting that her investigation
revealed that Miller deposited checks into her open checking account
drawn on an account from another bank that she had closed, provided
false information to car dealerships attempting to obtain financing for
a new car, used a fraudulent social security number on various credit
applications, and furnished checks to a car dealership drawn on her
closed account to serve as a down payment. The district court denied
the motion to revoke Miller's bond.

                     2
At Miller's sentencing, she admitted that after she pled guilty, she
kited checks, presented a false social security card, and passed checks
written on a closed account. The district court found unrefuted evi-
dence that Miller had violated the terms of the plea agreement. As a
result, the district court rescinded Miller's plea agreement and refused
to award a two-level reduction for acceptance of responsibility. Miller
appeals, maintaining that the district court erred by relieving the gov-
ernment of its obligation to request a two-level reduction for accep-
tance of responsibility.

We find that the district court did not clearly err in its finding that
Miller materially breached the terms of her plea agreement. See
United States v. Conner, 930 F.2d 1073, 1076 (4th Cir.), cert. denied,
502 U.S. 958 (1991) (setting standard). Therefore, the Government
was no longer obligated to move for the reduction based upon that
agreement. See United States v. David, 58 F.3d 113, 114 (4th Cir.
1995); see also United States v. West, 2 F.3d 66, 69 (4th Cir. 1993)
(defendant who breaches terms of plea agreement forfeits any right to
its enforcement). Further, based on Miller's continued criminal activ-
ity, the district court did not err in denying her request for an
acceptance-of-responsibility reduction. See United States v. Harris,
882 F.2d 902, 905-06 (4th Cir. 1989).

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    3